 


 HR 710 ENR: To require the Secretary of Homeland Security to prepare a comprehensive security assessment of the transportation security card program, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Fourteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Monday, the fourth day of January, two thousand and sixteen 
H. R. 710 
 
AN ACT 
To require the Secretary of Homeland Security to prepare a comprehensive security assessment of the transportation security card program, and for other purposes. 
 
 
1.Transportation Worker Identification Credential Security Card Program improvements and assessment 
(a)Credential improvements 
(1)In generalNot later than 60 days after the date of enactment of this Act, the Administrator of the Transportation Security Administration shall commence actions, consistent with section 70105 of title 46, United States Code, to improve the Transportation Security Administration's process for vetting individuals with access to secure areas of vessels and maritime facilities. (2)Required actionsThe actions described under paragraph (1) shall include— 
(A)conducting a comprehensive risk analysis of security threat assessment procedures, including— (i)identifying those procedures that need additional internal controls; and 
(ii)identifying best practices for quality assurance at every stage of the security threat assessment; (B)implementing the additional internal controls and best practices identified under subparagraph (A); 
(C)improving fraud detection techniques, such as— (i)by establishing benchmarks and a process for electronic document validation; 
(ii)by requiring annual training for Trusted Agents; and (iii)by reviewing any security threat assessment-related information provided by Trusted Agents and incorporating any new threat information into updated guidance under subparagraph (D); 
(D)updating the guidance provided to Trusted Agents regarding the vetting process and related regulations; (E)finalizing a manual for Trusted Agents and adjudicators on the vetting process; and 
(F)establishing quality controls to ensure consistent procedures to review adjudication decisions and terrorism vetting decisions. (3)ReportNot later than 2 years after the date of enactment of this Act, the Inspector General of the Department of Homeland Security shall submit a report to Congress that evaluates the implementation of the actions described in paragraph (1). 
(b)Comprehensive security assessment of the transportation security card program 
(1)In generalNot later than 60 days after the date of enactment of this Act, the Secretary of Homeland Security shall commission an assessment of the effectiveness of the transportation security card program (referred to in this section as Program) required under section 70105 of title 46, United States Code, at enhancing security and reducing security risks for facilities and vessels regulated under chapter 701 of that title. (2)LocationThe assessment commissioned under paragraph (1) shall be conducted by a research organization with significant experience in port or maritime security, such as— 
(A)a national laboratory; (B)a university-based center within the Science and Technology Directorate’s centers of excellence network; or 
(C)a qualified federally-funded research and development center. (3)ContentsThe assessment commissioned under paragraph (1) shall— 
(A)review the credentialing process by determining— (i)the appropriateness of vetting standards; 
(ii)whether the fee structure adequately reflects the current costs of vetting; (iii)whether there is unnecessary redundancy or duplication with other Federal- or State-issued transportation security credentials; and 
(iv)the appropriateness of having varied Federal and State threat assessments and access controls; (B)review the process for renewing applications for Transportation Worker Identification Credentials, including the number of days it takes to review application, appeal, and waiver requests for additional information; and 
(C)review the security value of the Program by— (i)evaluating the extent to which the Program, as implemented, addresses known or likely security risks in the maritime and port environments; 
(ii)evaluating the potential for a non-biometric credential alternative; (iii)identifying the technology, business process, and operational impacts of the use of the transportation security card and transportation security card readers in the maritime and port environments; 
(iv)assessing the costs and benefits of the Program, as implemented; and (v)evaluating the extent to which the Secretary of Homeland Security has addressed the deficiencies in the Program identified by the Government Accountability Office and the Inspector General of the Department of Homeland Security before the date of enactment of this Act. 
(4)DeadlinesThe assessment commissioned under paragraph (1) shall be completed not later than 1 year after the date on which the assessment is commissioned. (5)Submission to CongressNot later than 60 days after the date that the assessment is completed, the Secretary of Homeland Security shall submit to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate and the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives the results of the assessment commissioned under this subsection. 
(c)Corrective action plan; program reformsIf the assessment commissioned under subsection (b) identifies a deficiency in the effectiveness of the Program, the Secretary of Homeland Security, not later than 60 days after the date on which the assessment is completed, shall submit a corrective action plan to the Committee on Commerce, Science, and Transportation and the Committee on Homeland Security and Governmental Affairs of the Senate, the Committee on Homeland Security and the Committee on Transportation and Infrastructure of the House of Representatives that— (1)responds to findings of the assessment; 
(2)includes an implementation plan with benchmarks; (3)may include programmatic reforms, revisions to regulations, or proposals for legislation; and 
(4)shall be considered in any rulemaking by the Department of Homeland Security relating to the Program. (d)Inspector General reviewIf a corrective action plan is submitted under subsection (c), the Inspector General of the Department of Homeland Security shall— 
(1)not later than 120 days after the date of such submission, review the extent to which such plan implements the requirements under subsection (c); and (2)not later than 18 months after the date of such submission, and annually thereafter for 3 years, submit a report to the congressional committees set forth in subsection (c) that describes the progress of the implementation of such plan. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 
